PER CURIAM:
Edward E. Boshears and Randall M. Clark, appointed attorneys for Brian K. Shipley in this direct criminal appeal, have filed a motion to withdraw, supported by a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsels’ assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsels’ motion to withdraw is GRANTED, and *942Shipley’s conviction and sentence are AFFIRMED.